Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/27/2022 has been entered. Claims 1-28 are pending in the application (claims 15-28 withdrawn).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The subject matter of a claim must be directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. If it is not, the claim is not eligible for patent protection. The subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention is limited to abstract ideas, laws of nature and natural phenomena (i.e., the judicial exceptions) (See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013))). There are two criteria for determining subject matter eligibility under 35 U.S.C. 101 and both must be satisfied. The claimed invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. The limitations of claims 1-14 are directed to methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). The claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Based on the subject matter eligibility test for products and processes, claims 1-14 are not eligible for patent protection because: 
(Step 1) claims 1-14 are directed to a process, machine, manufacture or composition of matter. 
(Step 2A) claims 1-14 are directed to a law of nature, a natural phenomenon, or an abstract idea (a judicially recognized exception) based on the limitations of claims 1-14. The limitations of claims 1-14 fall within the subject matter grouping of abstract ideas and are directed to methods of organizing human activity (managing personal behavior or relationships or interactions between people). It is noted that the bulk of the claim language is directed to providing instructions to a processor which is merely receiving input and following algorithm sequencing. The recitations in claim 1 of “recording, by the at least one processor, participant movement videos generated by computing devices associated with each of the plurality of physical activity participants, the participant movement videos depicting attributes about the participant's movement, including a plurality of movement subelement; for each physical activity participant, recording, by the at least one processor in a physical activity participant's record, inputs by a trained instructor about the participant's movements generated by a computing device associated with the trained instructor, the inputs including the instructor's scoring of all of the participant's movement subelements,” and “ for each multi-lesson roadmap of two-way interactive lessons, performing, by the at least one processor, a rule-driven workflow governing the number of additional participant movement videos that the participant can transmit to the instructor during the lesson, wherein the rules: determine a configurable maximum number of additional participant motion videos that can be transmitted after an instructor scores a previous participant video as a fail, and assign a skipped status to the participant, automatically offer a physical in-person lesson to the participant, and unlock a next digital lesson on the participant's personalized multi-lesson roadmap of digital instruction when the participant reaches a configurable maximum number of failed instructor evaluations on the movement videos transmitted from participant to instructor within a lesson” (and additional limitations of claims 1-14) are directed to organizing human activity. If a claim recites a judicial exception (an abstract idea), the claim is evaluated as to whether the judicial exception is integrated into a practical application. Integration into a practical application is evaluated by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than: a processor/computing device, a ball. The recited judicial exception has not been integrated into a practical application because the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use. 
(Step 2B) claims 1-14 do not recite provide an inventive concept because the additional elements (a processor/computing device, a ball) do not amount to significantly more than the judicial exception (See: Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012)). It is noted that the “processor” is claimed at a generic level and the claimed steps are merely providing input and instructions to the processor. The examiner takes official notice that the additional elements (a processor/computing device, a ball) are well-understood, routine, and conventional and are widely prevalent and in common use in the relevant field (See for example: Tran (20180001184), Janssen (20170291093), Reilly (20170151484), DeAngelis (20170100633), Sinha (20170001071), Molyneux (20150375044), Krull (20140287391)), comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. 112(a).
Therefore, claims 1-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the sport” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
 	
 	Regarding applicant’s argument that the rejection of claims 1-14 under 35 USC 101 is improper because the office oversimplifies the claims, it is noted that The limitations of claims 1-14 are directed to methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). The claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. It is noted that the bulk of the claim language is directed to providing instructions to a processor which is merely receiving input and following algorithm sequencing. It is noted that the “processor” is claimed at a generic level and the claimed steps are merely providing input and instructions to the processor (See rejection of claims 1-14 under 35 USC 101 in this document). Applicant argues that the claim limitations provide algorithmic steps how the method is achieved. This is not found persuasive because the claims are directed to providing instructions to a processor which is merely receiving input and following algorithm sequencing. 
 	The recited judicial exception has not been integrated into a practical application because the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment (See: Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). In Electric Power Group, a monitoring system was found to be patent ineligible where there was a control system means that had input, analyzing and result output. In the instant case, applicant’s claimed invention is merely indicating a field of use or technological environment (a physical activity) in which to apply a judicial exception (methods of organizing human activity).  The claimed invention merely limits the abstract idea (methods of organizing human activity) to collecting information, analyzing it, and displaying certain results of the collection and analysis (See: Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). 
 	

 	Regarding applicant’s argument that the claims integrate the abstract idea into a practical application and the claims recite a technical improvement to the field of computer network-based digital instructions, it is noted that If a claim recites a judicial exception (an abstract idea), the claim is evaluated as to whether the judicial exception is integrated into a practical application. Integration into a practical application is evaluated by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than: a processor/computing device, a ball. The recited judicial exception has not been integrated into a practical application because the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.

 	Regarding applicant’s argument that the claims are analogous to USPTO example 42, it is noted that applicant’s claimed invention is evaluated under 35 USC 101 (as noted in this document) and example cited by applicant is separate from the claimed invention (as the claimed invention is evaluated on its own based on the limitations of the claims). As noted, the additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than: a processor/computing device, a ball. The recited judicial exception has not been integrated into a practical application because the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711   
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711